Judgment modified by striking out the provision for specific performance and in lieu thereof adjudging that the plaintiff, as executor of the will of said Davina Cooper, has a valid claim against the estate of Victor Cooper for the expenses incurred for the care and support of the said Davina Cooper, including medical attendance from January 1, 1914, and her funeral expenses, and for a monument erected over her grave as provided in the will of said Victor Cooper; the amount of such claim to be determined, adjusted and paid in the usual course of administration of the estate of said Victor Cooper; and as so modified the judgment is affirmed, together with the order, without costs of this appeal to either party. All concurred.